CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 1 of 20




                EXHIBIT 1
         CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 2 of 20




 STATE OF MINNESOTA                                                          DISTRICT COURT

 COUNTY OF DAKOTA                                                 FIRST JUDICIAL DISTRICT
                                                                      Case Type: Employment

 Patterson Dental Supply, Inc.,                                  Court File No. _____________

                 Plaintiff,
                                                                SUMMONS
 v.                                                      [JURY TRIAL DEMANDED]

 Daniele Pace,

                 Defendant.

THIS SUMMONS IS DIRECTED TO EACH DEFENDANT LISTED IN THE CAPTION
ABOVE.

        1.     YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The
Plaintiff’s Complaint against you is attached to this Summons. Do not throw these papers away.
They are official papers that affect your rights. You must respond to this lawsuit even though it
may not yet be filed with the Court and there may be no court file number on this Summons.

       2.    YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS.
You must give or mail to the person who signed this summons a written response called an
Answer within 20 days of the date on which you received this Summons. You must send a copy
of your Answer to the person who signed this summons located at:

       Joseph W. Hammell and Kristin K. Zinsmaster, Jones Day, 90 South 7th Street, Suite 4950,
       Minneapolis, MN 55402.

       3.      YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiff’s Complaint. In your Answer you must state whether you agree or
disagree with each paragraph of the Complaint. If you believe the Plaintiff should not be given
everything asked for in the Complaint, you must say so in your Answer.

        4.      YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS SUMMONS.
If you do not Answer within 20 days, you will lose this case. You will not get to tell your side of
the story, and the Court may decide against you and award the Plaintiff everything asked for in the
Complaint. If you do not want to contest the claims stated in the Complaint, you do not need to
respond. A default judgment can then be entered against you for the relief requested in the
Complaint.

       5.      LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you
do not have a lawyer, the Court Administrator may have information about places where you can
         CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 3 of 20




get legal assistance. Even if you cannot get legal help, you must still provide a written Answer to
protect your rights or you may lose the case.

        6.      ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the Minnesota
General Rules of Practice. You must still send your written response to the Complaint even if you
expect to use alternative means of resolving this dispute.


 Dated: July 18, 2019                               JONES DAY

                                                    By: /s/ Kristin K. Zinsmaster
                                                        Joseph W. Hammell (MN No. 0172698)
                                                        jhammell@jonesday.com
                                                        Kristin K. Zinsmaster (MN No. 0391299)
                                                        kzinsmaster@jonesday.com
                                                        90 South 7th Street, Suite 4950
                                                        Minneapolis, MN 55402
                                                        (612) 217-8800

                                                    ATTORNEYS FOR PLAINTIFF
                                                    PATTERSON DENTAL SUPPLY, INC.




                                                2
        CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 4 of 20




 STATE OF MINNESOTA                                                   DISTRICT COURT

 COUNTY OF DAKOTA                                          FIRST JUDICIAL DISTRICT
                                                               Case Type: Employment

 Patterson Dental Supply, Inc.,                           Court File No. _____________

                 Plaintiff,
                                                             COMPLAINT
 v.

 Daniele Pace,

                 Defendant.


       Plaintiff Patterson Dental Supply, Inc. (“Patterson”), for its Complaint against

Defendant Daniele Pace (“Pace”) states and alleges as follows:

                                      THE PARTIES

       1.     Patterson is a Minnesota business corporation with its principal place of

business located at 1031 Mendota Heights Road, Saint Paul, Minnesota, 55120. Patterson

is engaged in the business of distributing supplies, equipment, and software to dental

professionals across the United States. Patterson is one of several business segments of

Patterson Companies, Inc., a publicly-traded medical and veterinary supply company.

       2.     Upon information and belief, Daniele Pace is an individual who resides in

Peyton, Colorado. Pace is a former employee of Patterson. Pace consented to the

jurisdiction of this Court as further set forth below.

                              JURISDICTION AND VENUE

       3.     Jurisdiction in the State of Minnesota, and venue in this Court, are proper.
         CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 5 of 20




        4.    Patterson’s principal place of business is located in Saint Paul, Dakota

County, Minnesota.

        5.    The contract between Patterson and Pace (the “Employee Agreement”), was

fully executed by Pace. A true and correct copy of the Employee Agreement is attached

as Exhibit 1. The Employee Agreement specifies that Minnesota Courts shall have

exclusive jurisdiction over disputes concerning the agreement. (Compl. Ex. 1 ¶ 11.) The

Employee Agreement further states that Pace submits to personal jurisdiction in Minnesota.

(Id.)

        6.    Venue is appropriate in Dakota County pursuant to Minn. Stat. § 542.09

because Patterson’s principal place of business is located in Dakota County.

        7.    The Employee Agreement otherwise states that it shall be construed under

and be governed in all substantive respects by the laws of Colorado. (Id. ¶ 18.)

                              FACTUAL BACKGROUND

        8.    Patterson hired Pace in June 2013 as a CEREC, later CAD/CAM, Specialist.

She worked out of Patterson’s Denver location and she had responsibilities throughout

Colorado and portions of Wyoming.

        9.    The position “CAD/CAM Specialist” previously was known as “CEREC

Specialist.” This is due to the fact that, until approximately September 2017, Patterson was

the exclusive distributor of a CAD/CAM product called “CEREC.” Patterson is no longer

the exclusive distributor of this product.

        10.   CEREC stands for Ceramic Reconstruction, a system used to design and

produce certain types of dental restorations utilizing CAD/CAM technology. CAD/CAM


                                             2
        CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 6 of 20




stands for “computer-aided design and computer-aided manufacturing” and is frequently

utilized in dental restorations to design and create implants such as prostheses, crowns,

bridges, and veneers.

       11.    In her role at Patterson, Pace was responsible for working directly with

territory sales representatives to provide specialized counseling and services to CAD/CAM

customers. She could, but was not required to, solicit her own business. In this role, she

was expected to, inter alia: analyze the business needs of her customers and prospects;

discuss with customers and prospects the benefits and features of Patterson products;

coordinate product demonstrations and installations; provide initial training and support

for CAD/CAM products; be well-versed in Patterson products and services, industry

information, and competitive intelligence; and maintain accurate records for prospects,

customer orders, sales records, and other financial activity.

       12.    Pace voluntarily terminated her employment with Patterson on or about

March 18, 2019.

       13.    On information and belief, immediately upon her departure from Patterson,

Pace began working for Henry Schein, Inc. (“Henry Schein”), a distributor of health care

and dental products and a direct competitor of Patterson in the Colorado market and

elsewhere.

       14.    On information and belief, at Henry Schein, Pace holds the title, “Regional

Sales Manager.”




                                              3
        CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 7 of 20




       15.    Pace signed an Employee Agreement with Patterson on February 9, 2018, in

exchange for valuable consideration, including not only her continued employment at

Patterson, but also a $25,000 lump-sum bonus.

       16.    Paragraph 2 of the Employee Agreement is entitled “Confidentiality.” In

paragraph 2, Pace promised, among other things, that both during her employment and

following her termination she would “keep in confidence and trust all Confidential

Information, and … will not use or disclose any Confidential Information without the

written consent of Patterson except as may be necessary in the ordinary course of

performing my duties to Patterson.” (Ex. 1 ¶ 2.)

       17.    The same paragraph defines “Confidential Information” to include “all

Proprietary Information and … the confidential information of others with whom

[Patterson] has a business relationship.” (Id.) Proprietary Information is “information

having commercial value which has been developed or is possessed by [Patterson] or to

which [Patterson] has rights, including . . . sales and financial reports and forecasts, cost

information, confidential pricing information, … and customer and prospect information,

including, without limitation, customer lists and prospect lists.” (Id. ¶ 1(a).)

       18.    Paragraph 3 of the Employee Agreement is entitled “Company Property and

Return of Property.” It provides, in part:

              Company Property includes all documents, records, samples, software,
              products, equipment, tools and other physical property, whether or not
              pertaining to Proprietary Information, which are furnished to me by
              the Company, purchased or leased at the expense of the Company, or
              produced by me in connection with my employment and will be and
              remain the sole property of the Company. Company Property also
              includes, without limitation, any electronic documents or files that


                                              4
         CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 8 of 20




              contain any Proprietary Information or were produced by me in
              connection with my employment with the Company. All copies of
              Company property are also property of the Company. I shall return
              to the Company all such materials and other property as and when
              requested by the Company. In any event, I shall return all such
              materials and other property immediately upon termination of my
              employment for any reason. I shall also refrain from taking with me
              or otherwise retaining any such material or other property upon such
              termination.

(Id. ¶ 3.)

        19.   Paragraph 3 of the Employee Agreement further provides:

              In addition, at the time of my termination, I will provide the Company
              with any personally-owned cell phones, laptops, computers, tablets,
              floppy disk, CD, DVD, zip drive, jump drive, thumb drive, memory
              card, memory stick or other portable hard drive or external computer
              information storage device that contains or could contain any
              Company Property, including but not limited to Confidential
              Information or other devices that I have used to connect to the
              Company’s network or otherwise used for job-related purposes so that
              the Company may erase any Company-related information from those
              devices.

(Id.)

        20.   Paragraph 4 of the Employee Agreement is entitled “Nonsolicitation.” It

provides, in part:

              (a) I acknowledge and agree that, solely due to my position with the
              [Patterson], I have had and will have access to certain trade secret and
              Confidential Information that Company has developed and shall
              continue to develop through the Company’s efforts and at the
              Company’s cost, including customer lists, which are proprietary to the
              Company.

              (b) During the period of my employment and for one (1) year after the
              termination of such employment (regardless of whether such
              termination is voluntary or involuntary), I shall not, directly or
              indirectly, on behalf of myself or any other person or entity other than
              the Company:



                                             5
         CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 9 of 20




                     (i) Use any of the Company’s trade secrets, including its
                     customer lists, to divert or solicit business from any Customer
                     of the Company that was: (A) solicited directly by me or to
                     whom I directly provided Services; or (B) whose solicitation
                     or receipt of Services were directly or indirectly, in whole or in
                     part, supervised by me; or

                     (ii) Use any of the Company’s trade secrets to interfere in any
                     way, or attempt to interfere, with the Company’s relationships
                     with any of its Suppliers [.]

(Id. ¶ 4.)

        21.   Paragraph 5 of the Employee Agreement is entitled “Mobile Devices.” It

provides, in part:

                     I understand that the Company may permit me to connect to
              the Company’s network for the performance of my job [with] a
              personally-owned cell phone, laptop, computer, tablet, floppy disk,
              CD, DVD, zip drive, jump drive, thumb drive, memory card, memory
              stick or other portable hard drive or external computer information
              storage device that contains or could contain any Company Property,
              including but not limited to Confidential Information or other mobile
              device (“Mobile Device”). To the extent I use a Mobile Device to
              connect to the Company’s network, I agree to the following rules:

                     (a) All employment policies of the Company apply to the use
                     of Mobile Devices connected to the Company’s network.

                     (b) All Company-related information residing on a Mobile
                     Device belongs to the Company and may only be used for
                     activities related to my job responsibilities.

                     (c) Mobile Devices connected to the Company’s network are
                     subject to monitoring by the Company at any time, and I will
                     have no expectation of privacy in any files or messages sent,
                     stored, created or received on a Mobile Device connected to
                     the Company’s network. The Company may disconnect my
                     Mobile Device from the Company’s network at any time, with
                     or without notice.

                     (d) I agree to provide the Company with access to any Mobile
                     Device owned by me and connected to the Company’s network,


                                              6
         CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 10 of 20




                     used for Company business, or used to store Company
                     Property, including but not limited to Confidential Information
                     upon the Company’s request. For example, in the event of a
                     suspected incident, data breach, or policy violation associated
                     with a Mobile Device, it may be necessary for the Company to
                     access data on the device. I agree not to delete such data prior
                     to facilitating the Company’s access to the Mobile Device.

                     (e) For a period of one year following my departure from
                     Patterson, I agree to provide the Company or its designated
                     representative, at the Company’s request, with access to any
                     Mobile Device owned by me and connected to the Company’s
                     network, used for Company business, or used to store
                     Company Property, including but not limited to Confidential
                     Information at any time (including but not limited to any
                     floppy disk, CD, DVD, zip drive, jump drive, thumb drive,
                     memory card, memory stick or other portable hard drive or
                     external computer information storage device that contains or
                     could contain any Company Property, including but not limited
                     to Confidential Information) so that the Company or its
                     designated representative may make a forensic image and
                     determine whether any Company information remains on any
                     such devices. All Company information will be removed.

(Id. ¶ 5.)

        22.   Paragraph 7 of the Employee Agreement is entitled “Notification.”          It

provides, in part:

              In the event that I obtain new employment within one (1) year after
              the termination of my employment with Patterson, I agree that I shall:
              (i) disclose this Agreement to my new employer prior to beginning
              the employment; and (ii) notify Patterson of the identity of my new
              employer within seven (7) days after accepting any offer of
              employment by sending a written notification to Patterson.

(Id. ¶ 7.)

        23.   Pace agreed that “it would be difficult to measure any damages to [Patterson]

that might result from [her] breach” of the Employee Agreement and, “that in any event

monetary damages would be an inadequate remedy for any such breach.”           She agreed,


                                             7
        CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 11 of 20




further, that should she breach any portion of the Employee Agreement, Patterson “shall

be entitled to . . . temporary and permanent injunctive relief.” (Id. ¶ 8.)

       24.    Pace’s Employee Agreement is the type of agreement that companies

commonly enter into to protect their trade secrets and their confidential information,

including technology and software, sales strategy, pricing information, and customer lists

(among other valuable information). On information and belief, Pace signed a similar

agreement with Henry Schein.

       25.    On or about March 18, 2019, Pace terminated her employment with Patterson.

On information and belief, she immediately thereafter took a job with Henry Schein as

Regional Sales Manager in the Denver market.

       26.    Just ten days prior to her departure from Patterson, on March 8, 2019, Pace

forwarded three emails to her personal email account containing all of her business contacts

from her employment at Patterson.

       27.    There is no valid business reason for Pace to have forwarded Patterson

Confidential Information to her personal email account. She had the ability to access her

business email account from her personal mobile device.

       28.    On or about March 19, 2019, an HR Operations Coordinator for Patterson’s

parent company sent a letter to Pace reminding her of the obligations contained in the

Employee Agreement and that such obligations continued after her employment at

Patterson ended.

       29.    On the same date, the same HR Operations Coordinator sent a letter to

Lorelei McGlynn, Senior Vice President and Chief Human Resources Officer for Henry


                                              8
       CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 12 of 20




Schein, informing McGlynn of Pace’s obligations under her Employee Agreement with

Patterson, including, but not limited to, the nonsolicitation provisions contained at

Paragraph 4.

       30.     By no later than April 24, 2019, Pace had called on at least one Patterson

customer in her capacity as Regional Sales Manager for Henry Schein.

       31.     On information and belief, Pace called on an existing Patterson customer in

Colorado Springs on or about April 23, 2019, and invited this customer to attend a Henry

Schein CEREC event on April 24, 2019.

       32.     Pace assembled a sales quote for this customer as recently as one week prior

to her departure from Patterson.

       33.     Since Pace’s departure, the customer has not purchased any products or

services from Patterson.

       34.     On information and belief, Pace is actively soliciting other Patterson

customers to move their business to Henry Schein. Another customer has cancelled a

previously scheduled demonstration with Patterson due to Pace’s solicitation efforts on

behalf of Henry Schein.

       35.     During the period of her employment at Patterson, from at least December

2016 through March 8, 2019, Pace forwarded approximately forty work-related emails

from her Patterson email address to her personal email address. These emails and their

attachments included Patterson sales quotes, customer contracts, email correspondence

with customers, customer lists, sales reports, and Pace’s business contacts.




                                             9
        CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 13 of 20




       36.    Many, if not all, of the Patterson documents that Pace forwarded to her

personal email account are highly sensitive and constitute Patterson’s Confidential

Information. (Ex. 1 ¶ 1(a).) The documents include, without limitation: customer lists

(with contact information); customer and prospect information; confidential pricing

information; and marketing plans and strategies.

       37.    By way of illustrative example only, on January 5, 2017, Pace forwarded to

her personal email account an Excel spreadsheet entitled “CEREC Owners 07 27 15”

containing detailed information (including contact and sales information) for

approximately 700 Patterson customers who own the proprietary CEREC technology.

       38.    Documents of the type that Pace forwarded to her personal email address—

and the very documents that she did, in fact, send—are of great commercial value to

Patterson. Patterson’s ability to compete in the marketplace, to sell its products at the most

advantageous margins to its dental-practice customers, depends upon its ability to closely

guard its commercial contracts, pricing agreements, and customer and prospect lists.

       39.    Patterson does, in fact, closely guard its Confidential Information, including

many of the documents that Pace forwarded to her personal email account. For example,

Patterson’s Employee Handbook, which all employees receive, protects Confidential

Information by prohibiting employees from removing from Patterson premises, copying,

transmitting, or using any such information for any purpose outside of their Patterson

employment.

       40.    Patterson’s Employee Handbook also prohibits employees from revealing

any Confidential Information to non-Patterson persons without authorization from their


                                             10
          CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 14 of 20




manager. Employees also are required by the Employee Handbook to store information in

a manner that prevents unauthorized parties from accessing or viewing them, install

security software, and use encryption on all devices.

          41.   Pace’s current employer, Henry Schein, is in possession of the Employee

Agreement.

          42.   Pace has not returned Patterson Confidential Information in her possession,

as required by the Employee Agreement.

          43.   Pace has refused to confirm in writing that she has complied and will

continue to comply with her Employee Agreement, as requested by the undersigned

counsel for Patterson on several occasions.

          44.   Pace’s counsel has refused to agree to provide Patterson with appropriate

access to Pace’s Mobile Devices for review and forensic imaging, as required by the

Employee Agreement.

                                   CAUSES OF ACTION

                                      COUNT I
                                 BREACH OF CONTRACT

          45.   Patterson restates and re-alleges the preceding paragraphs as if fully set forth

herein.

          46.   The Employee Agreement is a valid and binding contract supported by

valuable consideration.




                                               11
         CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 15 of 20




         47.   The restrictive covenants outlined in the Employee Agreement are valid

protections of Patterson’s trade secrets, including, without limitation, pricing and financial

information and customer contact information.

         48.   The restrictive covenants contained in the Employee Agreement are

reasonable in duration and geographic scope.

         49.   Patterson has performed all of the terms and conditions required of it under

the Employee Agreement, including but not limited to, payment of the agreed-upon signing

bonus.

         50.   Pace has breached the Employee Agreement in a number of ways, including,

but not limited to, breaching the confidentiality provisions, the return of property

provisions, the mobile property provisions, and the non-solicitation provisions.

         51.   Pace has indicated, through her actions, that she intends to continue

breaching her contractual obligations to Patterson.

         52.   As a direct and proximate result of Pace’s breach of her agreement with

Patterson, Patterson has been harmed and will continue to be harmed.

         53.   Pace’s breach and future breaches of her contractual obligations to Patterson

subjects Patterson to great risk of immediate and irreparable harm for which no remedy at

law will be adequate. Consequently, Patterson is entitled to temporary and permanent

injunctive relief preventing further breaches of the Employee Agreement.




                                             12
          CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 16 of 20




                                 COUNT II
                     MISAPPROPRIATION OF TRADE SECRETS

          54.   Patterson restates and re-alleges the preceding paragraphs as if fully set forth

herein.

          55.   Patterson maintains certain trade secret information as part of its business to

provide it with a competitive advantage.

          56.   These trade secrets include, without limitation, confidential business and

financial information, customer information and lists, and other confidential and valuable

information.

          57.   Patterson undertook reasonable measures to maintain the secrecy of its trade

secret information and prevent it from becoming available to other persons. These

measures include, without limitation, employment agreements with confidentiality

provisions, such as the Employee Agreement signed by Pace, provisions in its Employee

Handbook, and restricted access to its facilities.

          58.   Patterson’s trade secret information derives independent economic value

from not being generally known to, and not readily ascertainable by, Patterson’s

competitors and others who could obtain economic value from its use.

          59.   Patterson has expended significant time and financial resources in

developing its trade secret information.

          60.   Pace had a duty to maintain the secrecy of Patterson’s Confidential

Information and return the information upon the termination of her employment with

Patterson.



                                               13
          CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 17 of 20




          61.   In violation of this duty, on information and belief, Pace has misappropriated

Patterson’s trade secrets by, among other things, retaining such trade secret information

without authorization and using and disclosing Patterson’s trade secret information to

solicit Patterson customers and misappropriate Patterson’s business for her own personal

benefit and the benefit of Henry Schein.

          62.   Pace had reason to know at the time of her misappropriation, use, and

disclosure of Patterson’s trade secret information that she had acquired it in a manner

giving rise to a duty to maintain its secrecy and limit its use.

          63.   As a direct and proximate result of Pace’s misappropriation, Patterson has

suffered recoverable harm.

          64.   Pace maliciously misappropriated Patterson’s trade secrets with willful and

wanton disregard of Patterson’s rights, and Patterson is entitled to recover its attorneys’

fees, costs, and exemplary damages.

          65.   Pace’s misappropriation subjects Patterson to great risk of immediate and

irreparable harm for which no remedy at law will be adequate. Consequently, Patterson is

entitled to temporary and permanent injunctive relief prohibiting Pace from further

misappropriation of its trade secrets.

                                          COUNT III
                                         CONVERSION

          66.   Patterson restates and re-alleges the preceding paragraphs as if fully set forth

herein.




                                               14
       CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 18 of 20




       67.    Patterson is the owner of certain property currently in Pace’s possession.

This property includes, without limitation, emails and documents she sent from her

Patterson email account to her personal email account from December 2016 through at

least March 8, 2019.

       68.    Pace knowingly retained this property during and following her employment

with Patterson without Patterson’s authorization.

       69.    Pace did not return such property immediately upon termination of her

employment, as required under the Employee Agreement.

       70.    Pace refused to return such property at Patterson’s request.

       71.    Patterson is entitled to return of its property.

       72.    Patterson has suffered economic damages as a result of Pace’s conversion of

its property. Consequently, Patterson is entitled to an award of damages, including interest

and the costs of recovering the property.



       WHEREFORE, Plaintiff respects that this Court enter a judgment in its favor and

against the Defendant as follows:

       1.     A temporary injunction and permanent injunction, enjoining and restraining

Defendant from further violating the provisions of the parties’ Employee Agreement;

       2.     A temporary injunction and permanent injunction, enjoining and restraining

Defendant from further retention, use, disclosure, and/or misappropriation of Plaintiff’s

trade secrets and/or Confidential Information;




                                              15
         CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 19 of 20




         3.   An order requiring Defendant to comply with her obligations under the non-

solicitation provisions in the Employee Agreement she entered into with Patterson and

which she signed on February 9, 2018, including, without limitation, the non-solicitation

provisions;

         4.   An order requiring Defendant to return all property, including electronically

stored data and files owned by Patterson;

         5.   An order requiring Defendant to provide all Mobile Devices (as that term is

defined in the Employee Agreement) for forensic examination and imaging;

         6.   Damages, including exemplary damages, in an amount to be established at

trial;

         7.   Costs, expenses, and attorneys’ fees as otherwise allowed by law; and

         8.   Any other appropriate relief as may be available under the law and that this

Court deems just and equitable.



 Dated: July 18, 2019                         JONES DAY

                                              By: /s/ Kristin K. Zinsmaster

                                                 Joseph W. Hammell (MN No. 0172698)
                                                 jhammell@jonesday.com
                                                 Kristin K. Zinsmaster (MN No. 0391299)
                                                 kzinsmaster@jonesday.com
                                                 90 South 7th Street, Suite 4950
                                                 Minneapolis, MN 55402
                                                 (612) 217-8800

                                              Attorneys for Plaintiff




                                            16
       CASE 0:19-cv-01940-JNE-LIB Doc. 1-1 Filed 07/23/19 Page 20 of 20




                              ACKNOWLEDGMENT

       The undersigned hereby acknowledges and understands the provisions of Minn.

Stat. § 549.211.




                                          /s/ Kristin K. Zinsmaster
                                          Kristin K. Zinsmaster




                                         17
